242 F.2d 248
UNITED STATES of America, Appellant,v.Odie Jeep HOLLAND, Claimant of One 1951 Reo Van Truck, Motor No. 292-70812, Appellee.
No. 16259.
United States Court of Appeals Fifth Circuit.
March 19, 1957.
Rehearing Denied April 22, 1957.

Edith House, Asst. U. S. Atty., Jacksonville, Fla., James L. Guilmartin, U. S. Atty., Miami, Fla., for appellant.
John W. Muskoff, Jacksonville, Fla., for appellee.
Before TUTTLE, JONES and BROWN, Circuit Judges.
PER CURIAM.


1
This is an appeal by the United States from a judgment of the District Court refusing to order the forfeiture of the defendant's truck to the appellant and ordering it returned to the claimant on the sole ground that "probable cause did not exist for the search of the motor vehicle involved in this cause." Claimant had been arrested while driving the truck in question, which upon search was shown to contain 223 five-gallon glass jars of nontaxpaid whiskey, and was tried and convicted with others for conspiracy to violate various sections of the Internal Revenue Code, upon an indictment which charged as one overt act the transportation of the whiskey in this truck at the time of the arrest. This court affirmed the conviction, Crosby v. United States, 231 F.2d 679, in an opinion in which the pertinent facts of the seizure are set out more fully, with special reference to the issue of probable cause for the search.


2
In this libel action the Government offered the testimony of the same witnesses as evidence of the circumstances of the search of the truck as was offered at claimant's criminal trial, and we hold that the evidence on which the agents here acted was sufficient as a matter of law to give them probable cause for the seizure.


3
Reversed and remanded for entry of judgment for the United States.


4
Reversed and remanded.